              YR
        Case 1:20-mj-04260-LMR Document 1 Entered on FLSD Docket 12/31/2020 Page 1 of 7
    Dec 31, 2020                                        20-MJ-4260-REID
AO 442 (Rev. 11/11) Arrest Warrant
                Miami



                                          UNITED STATES DISTRICT COURT
                                                                  for. the
                                                            District of Nebraska

                   United States of America
                                                                                            SEALED
                                  v.                                )
                                                                    )        Case No.   8:19CR~'6)
                                                                    )
               JUDE UZOCHUKWU IFEANYI                               )
                                                                    )
                                                                    )
                            Defendant

                                                      ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperso11 to be arrested)        JUDE UZOCHUKWU IFEANYI
who is accused of an offense or violation based on the following document filed with the court:

d     Indictment          O Superseding Indictment         O Information       O Superseding Information            O Complaint
0 Probation Violation Petition              O Supervised Release Violation Petition      O Violation Notice O Order of the Court

This offense is briefly described as follows:
 Wire Fraud, in violation of 18 U.S. C. § 1343
 Accessing Protected Computer in Furtherance of Fraud, in violation of 18 U.S.C. §§ 1030(a)(2)(C) and (c)(2)(B)(i) & (ii)
 Aiding and Abetting, in violatin of 18 U.S.C. § 2




Date: _ 2~


City and state:         Omaha, Nebraska                                            DENISE M. LUCKS, Clerk of the _C__
                                                                                                                   ou_rt_ _ __
                                                                                           Primed name and title


                                                                 Return

          This warrant was received on (da,~J _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date:
        --------                                                                         Arresting officer ·s signature
                                                                                                              ,.
Case 1:20-mj-04260-LMR Document 1 Entered on FLSD Docket 12/31/2020 Page 2 of 7


                                                                       SEALED                     F·fL EO
                                                                                           U.S. DISTHIL T COUR T
                                                                                         DISTRICT OF NCB ~/\SK/
                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEBRASKA                         2Dl9 AUG2I PN 4:37
 UNITED STATES OF AMERICA,

                            Plaintiff,                              INDICTMENT

         vs.                                                        18 u.s.c § 1343
                                                               18 U.S.C. § 1030(a)(2)(C)
 JUDE UZOCHUKWU IFEANYI                                   18 U.S.C. § 1030(c)(2)(B)(i) and (ii)
                                                                     18 U.S.C. § 2
                            Defendant.



         The Grand Jury charges:

                                           COUNTSI-V
                                          (WIRE FRAUD)

         At all times material herein:

         1.      T.D. and J.D. resided in the State of Nebraska.

         2.      T.D. and J.D. own D.P., LLC, which is located in the District of Nebraska. D.P.,

 LLC owned a personal bank account at Financial Institution 1. Financial Institution I is located

 in the District of Nebraska.

         3.      K.T. and T.T. resided in the State of Missouri and jointly owned property located

 in the State of Florida.

         4.      JUDE UZOCHUKWU IFEANYI, defendant herein, was a citizen of Nigeria and

 resided in Nigeria.
                            .
         5.      From on or about May 23, 2018, and continuing through on or about May 25,

 2018, in the District of Nebraska, and elsewhere, defendant, and others known and unknown to

 the grand jury, together aiding and abetting one another, did devise and intend to devise a

 scheme and artifice to defraud and for obtaining money by means of materially false and
Case 1:20-mj-04260-LMR Document 1 Entered on FLSD Docket 12/31/2020 Page 3 of 7




 fraudulent pretenses, representations, and promises, which scheme and artifice to defraud is more

 fully described as follows:

                        THE SCHEME AND ARTIFICE TO DEFRAUD

         6.     From on or about May 23, 2018, and continuing through on or about May 25,

 2018, defendant made, and caused to be made, materially false and fraudulent pretenses,

 representations, and promises to T.D. and J.D. using a compromised email account and a spoofed

 email account. The materially false and fraudulent pretenses, representations, and promises set

 forth in emails from the compromised email account and spoofed email account related to

 property located in the State of Florida that T.D. and J.D. were attempting to purchase from K.T.

 and T.T. for the approximate amount of $700,000.

        7.      From on or about May 23, 2018, and continuing through on or about May 25,

 2018, defendant, and others known and unknown to the grand jury, compromised J.D.'s email

 account. Defendant, and others known and unknown to the grand jury, posing as J.D. and, using

 J.D. 's compromised email account, sent, and caused to be sent, fraudulent emails to K.T. and

 T.T. relating to the purchase of property in the State of Florida. Defendant, and others known

 and unknown to the grand jury, posing as K.T. and, using a spoofed email account made to look

 as though it was sent from K.T. 's legitimate email account, sent, and caused to be sent,

 fraudulent emails to T.D. and J.D. relating to the purchase of property in the State of Florida.

 Defendant, and others known and unknown to the grand jury, did not have authority to access or

 use the email accounts of T.D., J.D., K.T., and T.T.

        8.      Specifically, on or about May 23, 2018, at approximately 10: 11 A.M., K.T. sent

 an email to both T.D and J.D. containing K.T. and T.T. financial account information for deposit

 of the $700,000 relating to purchase of the property.



                                                  2
Case 1:20-mj-04260-LMR Document 1 Entered on FLSD Docket 12/31/2020 Page 4 of 7




        9.      On or about May 23, 2018 at approximately 11 :31 A.M., Defendant, and others

 known and unknown to the grand jury, posing as K.T. and, using a spoofed email account made

 to look as though it was sent from K.T.'s legitimate email account, sent, and caused to be sent, a

 fraudulent email which asked J.D. to instead use "alternate wiring instructions" for deposit of the

 $700,000 relating to purchase of the property.

         I 0.   On or about May 23, 2018 at approximately 12:24 P.M., Defendant, and others

 known and unknown to the grand jury, posing as K.T. and, using a spoofed email account made

 to look as though it was sent from K.T.'s legitimate email account, sent, and caused to be sent, a

 fraudulent email to J.D. with specific wiring instructions and third-party bank account
                                                          •)


 information for deposit of the $700,000 relating to purchase of the property.

        11.     T.D. and J.D., thinking that the false and fraudulent email containing third-party

 bank account information was legitimate, complied with the request and wired funds from D.P.,

 LLC's bank account at Financial Institution 1 to the unauthorized third-party bank account

 identified in the false and fraudulent email sent, and caused to be sent, by defendant, and others

 known and unknown to the grand jury. K.T. and T.T. were not associated with the third-party

 bank account identified in the false and fraudulent email sent, and caused to be sent, by

 Defendant, and others known and unknown to the grand jury, and did not authorize deposit of the

 $700,000 into this account.

        12.     On or about May 25, 2018 at approximately 7:38 A.M., Defendant, and others

 known and unknown to the grand jury, posing as J.D. and, using J.D.'s compromised email

 account, sent, and caused to be sent, a fraudulent email to K.T. and T.T. that contained a wire

 reference number relating to the $700,000 deposited into the third-party bank account.




                                                  3
Case 1:20-mj-04260-LMR Document 1 Entered on FLSD Docket 12/31/2020 Page 5 of 7




         13.    As a result of materially false and fraudulent pretenses, representations, and

 promises made by defendant, and caused to be made by defendant, on May 23, 2018, T.D. and

 J.D. were fraudulently induced into making a $700,000 wire transfer from D.P., LLC's bank

 account at Financial Institution 1 to an unauthorized third-party bank account.

                  USE OF INTERSTATE COMMUNICATION FACILITIES

         14.    Interstate wire communication facilities were used in furtherance of the scheme.

 From on or about May 23, 2018, and continuing through on or about May 25, 2018, defendant

 used, or caused to be used, wire communications that traveled into and out of the District of

 Nebraska, that is, e-mails and a wire transfer of funds in furtherance of, or in an attempt to carry

 out, the above-described scheme.

                        ATTEMPTED LOSS CAUSED BY THE FRAUD

         15.    As a result of the scheme to defraud, on or about May 23, 2018, defendant, and

 others known and unknown to the grand jury, induced one electronically wired monetary

 payment from a Financial Institution l account owned by D.P., LLC to an unauthorized third-

 party bank account, totaling $700,000, through materially false and fraudulent pretenses,

 representations, and promises. Actual loss to T.D., J.D., and D.P., LLC totals approximately

 $131,485.

                                           THE COUNTS

        16.     For the purpose of executing the above-described scheme and artifice to defraud

 and to obtain money by means of materially false and fraudulent pretenses, representations, and

 promises, defendant, and others known and unknown to the grand jury, together aiding and

 abetting one another, did knowingly cause to be transmitted by means of wire communications in

 interstate commerce, certain writings, signs and signals for the purpose of executing the scheme



                                                  4
Case 1:20-mj-04260-LMR Document 1 Entered on FLSD Docket 12/31/2020 Page 6 of 7




 and artifice to defraud, in that, defendant and others known and unknown to the grand jury,

 together aiding and abetting one another, did cause the transmission of emails as described

 below, each said wire communications constituting a separate count:

                   On or About the
    Count                                                  Wire Communication
                   Followinf Date
       I          May 23, 2018 at       Defendant sent, and caused to be sent, a fraudulent email
                  11:31 a.m.            from a spoofed email account made to look as though it was
                                        sent from K.T. 's legitimate email account to J.D. requesting
                                        J.D. use a different bank account for deposit of $700,000.

      II          May 23, 2018 at       Defendant sent, and caused to be sent, a fraudulent email
                  12:24 p.m.            from a spoofed email account made to look as though it was
                                        sent from K.T.'s legitimate email account to J.D. containing
                                        unauthorized third-party bank account information for
                                        deposit of $700,000.

      III         May 23, 2018          Defendant caused a fraudulent wire transfer of funds from
                                        D.P., LLC 's bank account to an unauthorized third-party
                                        bank account in the amount of $700,000.

     IV           May 25, 2018 at       Defendant sent, and caused to be sent, a fraudulent email
                  7:38 a.m.             from J.D.'s compromised email account, sent an email to
                                        K.T. and T.T. that contained a wire reference number
                                        relating to the $700,000 deposited into the third-party bank
                                        account.



            All in violation of Title 18, United States Code, Sections 1343 and 2.

                                              COUNTY
                                           (Computer Fraud)

            17.    From on or about May 9, 2018, and continuing through on or about May 25, 2018,

 in the District of Nebraska and elsewhere; defendant, and others known and unknown to the Grand

 Jury, together aiding and abetting one another, intentionally accessed a protected computer used

 in interstate and foreign commerce without authorization and in excess of any authorized access,

 and thereby obtained information from the protected computer for purposes of private financial


                                                     5
Case 1:20-mj-04260-LMR Document 1 Entered on FLSD Docket 12/31/2020 Page 7 of 7




  gain, and the offense being committed in furtherance of a criminal act in violation of the laws of

  the United States, specifically 18 U.S.C. § 1343 (Wire Fraud); that is, defendant, without

  authorization, used the Internet to access an email account assigned to T.D. and J.D. on a protected

  computer and thereby obtained information, which defendant then used to cause a wire transfer of

  funds from D.P., LLC's :financial institution to an unauthorized third-party bank account in the

  amount Qf$700,000.

          In violation of Title 18, United States Code, Sections 1030(a)(2)(C) and (c)(2)(B)(i) and

  (ii) and 2.



                                                       A TRUE BILL.



                                                       FOREPERSON             '


        The United States of America requests that trial of this case be held in Omaha, Nebraska,
 pursuant to the rules of this Court.



            r   •




                                                  6
